Notice of Allowance

Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
	Claims 35-46 are allowed.   	The following is an examiner’s statement of reasons for allowance:  	The prior art fails to teach or fairly suggest the present claims of Applicant.   	The closest prior art of record is Clendenning (US 52211642 A); Ellis (US 2014/0213934 A1), Schertiger (US 2016/0302960 A1); and Enriquez (US 2013/0226118 A1).
	As to independent claims 35 and 41, Clendenning discloses (as per claim 35) a urinary drainage bag system for urinary collection, or (as per claim 41) a drainage bag for emptying a urinary drainage bag through the drainage bag outlet, (Abstract, Col.5,ll.15-67;Fig.1,3), comprising:[as per claim 35]: 	a urinary drainage bag 14 (Col.5,ll.59-67;Fig.1,3) including:  		a drainage bag inlet configured to be fluidly coupled to a catheter (inlet within device 20 connecting tube 12 from catheter to bag 14 Col.5,ll.59-61;Fig.1,3), 		an drainage bag outlet 18 (exit tube 18; Col.5,ll.22-23;Fig.1,3), 		an outlet valve 16 (closure clamp 16 Col.5,ll.58,60-61,56-61;Fig.1,3) configured for regulating a flow of urine through the drainage bag outlet 18 (of urinary drainage bag 14 Col.5,ll.56-61);
[as per claims 35 and 41]:
 	a receptacle bag 24 configured for receiving urine from the drainage bag through the drainage bag outlet (Col.5,ll.17-38;Fig.1,3); the receptacle bag 24 including:  		a receptacle compartment configured for storing urine (compartment within bag 24 sealed around edges Col.5,ll.17-38;Fig.1,3), and  	a connector 32 defining a receptacle bag inlet and configured for coupling the drainage bag outlet 18 to the receptacle compartment (of bag 24 Fig.1) so as to permit flow of urine into the receptacle compartment from the drainage bag outlet 18 (Col.5,ll.22-38;Fig.1,3).

	Clendenning does not teach a fluid absorbent powder contained in the receptacle compartment.	However, Ellis teaches a urine collection container that is capable of being used for a urine receptacle (Abstract, [0002]) with a receptacle compartment (interior chamber [0015],ll.2-5), and thus in the same field of endeavor for the same purpose and function (collecting urine), comprising a fluid absorbent powder (absorber as powder [0015],ll.12-14; Fig.1 [0053],ll.4-19; [0054],ll.1-5) contained in the receptacle compartment (interior chamber [0015],ll.2-5 as second chamber 14 Fig.1 [0053],ll.4).


 	As to dependent claims 37 and 43, Clendenning teaches wherein the connector 32 constitutes a separate component Fig.1,3. 	Clendenning does not teach wherein the receptacle bag comprises a first foil and a second foil, each having a plurality of edges, and joined together proximate each of the plurality of edges. 
 	However, Schertiger teaches a urine collection bag that is capable of being used for a receptacle bag (Abstract), and thus in the same field of endeavor for the same purpose and function, wherein the receptacle bag comprises a first foil and a second foil (as two foil layers of the bag), each having a plurality of edges, and joined together proximate each of the plurality of edges with welded together proximate edges Fig.1,2 [0037],ll.1-7.


 	As to dependent claims 38 and 44, Clendenning does not teach wherein the receptacle bag is made from a fibrous pulp material.	However, Enriquez teaches a urine collection bag (urine storage bag) that is capable of being used for a urine receptacle bag (storage bag 13; Abstract; [0056]), and thus in the same field of endeavor for the same purpose and function, wherein the receptacle bag 13 is made from a fibrous pulp material (as paper Fig.3 [0056],ll.3-5


 	However, as to independent claims 35 and 41, Clendenning, Ellis, Schertiger; and/or Enriquez fail to teach or fairly suggest the combination of: 		wherein the connector comprises a first end configured as a female funnel for placement around the drainage bag outlet such that the drainage bag outlet is protected from contamination up into the urinary drainage bag; and  	 	a non-return receptacle valve configured for regulating the flow of urine through the receptacle bag inlet into the receptacle compartment, wherein the non-return receptacle valve is further configured for: allowing fluid to flow only into the receptacle compartment, and for allowing the fluid-absorbent powder to be introduced through the receptacle bag inlet into the receptacle compartment.

	As further presented on pages 6-8 of the 8/10/21 RCE Amendment, it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify the rim of Clendenning, Ellis, Schertiger; and/or Enriquez to provide the combination of: wherein the connector comprises a first end configured as a female funnel for placement around the drainage bag outlet such that the drainage bag outlet is protected from contamination up into the urinary drainage bag; and a non-return receptacle valve configured for regulating the flow of urine through the receptacle bag inlet into the receptacle compartment, wherein the non-return receptacle valve is further configured for: allowing fluid to flow only into the receptacle compartment, and for allowing the fluid-absorbent powder to be introduced through the receptacle bag inlet into the receptacle compartment.  One of skill would not have been motivated to modify the teachings of Clendenning, Ellis, Schertiger; and/or Enriquez to provide the above combination elements and arrangement of a chamfered rim, where Clendenning, Ellis, Schertiger; and/or Enriquez fail to teach or fairly suggest providing these elements, and do not provide any motivation to do so; and where Clendenning teaches away from using a non-return/anti-reflux valve (e.g., at Col.2,ll.52-56).

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri. 11 am to 6 pm EST.  The direct fax number is (571) 270-4689. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/
Primary Examiner, Art Unit 3781